DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 04/30/2022.
Claims 1-20 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 4/30/2022 have been fully considered.
The amendments have overcome the 112 rejections.
With regards to claim 1 Applicant argues that the cited reference fails to teach or suggest multiple elements of the claims. Namely, Applicant argues that the various citations of the reference to Tofighbakhsh fail to teach or suggest “receiving one or more high-level policies which specify one or more user preferences for performance of one or more applications operating on the device; determining one or more network policies, network settings, device settings or application settings using the one or more analyses and the one or more high-level policies”, but the Examiner respectfully disagrees. More specifically, barring an actual definition in the claim of what analyses represent, or what these high-level policies represent, or definition for any policy or setting mentioned in the claims, given their broadest reasonable interpretation these limitation would require, for example, receiving policies at the level of services and users and the machines through which users can connect to the network and utilizing that information and analyses to determine a network/application/device setting. In the reference to Tofighbakhsh, the NOSA agent or kernel, which recites in the UE (paragraph 0022) collect network conditions and performs analysis on the received data (analysis component 512, paragraphs 0029, 0100); the element receives preferences from the user that specifies policies at the level of services and users and the machines through which users can connect to the network (or a high-level policy, in this case related to network selection; paragraphs 0021, 0033 , 0101); and the agent utilizes this selection information, as well as the analysis data to determine network/application/device settings, for example, traffic routing, delivery options, among others (paragraphs 0022, 0030, 0102). Thus, the reference is believed to meet the claims.
Regarding claim 19, firstly, network modeling it is well known in the art as a graphic representation of the network which just as a map, they are visual representations of the network, thus the model described in the reference is believed to meet the limitation. It is further noted that the handoff (paragraphs 0030, 0050) taught in the reference is performed as a result of the steps recited above. Thus, the reference is believed to meet the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tofighbakhsh et al. (US Patent Application Publication 2015/0098393; hereinafter Tofighbakhsh).
Regarding claim 1 Tofighbakhsh discloses a method for management of data delivery, the method comprising:
collecting wireless local area network (WLAN) conditions for a WLAN and cellular network conditions for a cellular network (paragraphs 0029, 0033, 0036, 0037, for example; wherein the UE collects information regarding network status or conditions for a cellular and a Wi-Fi networks);
performing one or more analyses using one or more conditions from the collected WLAN conditions and cellular network conditions (paragraphs 0022, 0043, 0045, 0069, 0072-0075; wherein the network data is analyzed to determine quality, strength, load, among other parameters);
receiving one or more high-level policies which specify one or more user preferences for performance of one or more applications operating on a device (paragraphs 0022, 0034, 0046, 0078; wherein user preference information for application in the user device are received), couple to the WLAN and the cellular network (paragraphs 0024, 0033; the UE is in a network overlapping area, connecting to both cellular and Wi-Fi);
determining one or more network policies, network settings, device settings or application settings using the one or more analyses and the one or more high-level policies (paragraphs 0033, 0036-0039, 0048, for example; wherein user preferences and traffic condition information are used to determine policies for data routing); and
assigning one or more flows or packets between the cellular network and the WLAN for the device using the one or more network policies, network settings, device settings or application settings (paragraphs 0022, 0035-0036, 0046-0047, 0051, for example; wherein flow routing is assigned to cellular/Wi-Fi according to the policies determined based on application setting, user preferences, etc.).
Regarding claim 2 Tofighbakhsh discloses the method of Claim 1 wherein the WLAN is a Wi-Fi network (paragraph 0025, for example; Wi-Fi network).
Regarding claim 3 Tofighbakhsh discloses the method of Claim 1 wherein the one or more analyses comprise joint analyses, performing the joint analyses comprising at least one of: (note that the claim only requires one of the options to be met based on the “one or more” clause)
identifying operation of connections between the device and the cellular network and the WLAN; identifying quality of these connections (paragraphs 0022, 0043, 0045, 0069, 0072-0075; wherein the network data is analyzed to determine quality, strength, load, among other parameters); and identifying performance of applications running on these connections relative to the quality of the two connections (paragraphs 0022, 0043, 0045, 0069, 0072-0075; wherein the network data is analyzed to determine quality, strength, load, among other parameters).
Regarding claim 4 Tofighbakhsh discloses the method of Claim 1 further comprising: performing analyses to provide configuration recommendations as directed by the one or more high-level policies (paragraphs 0022, 0035-0036, 0046-0047, 0051, for example; provides routing configurations as directed by a routing policy).
Regarding claim 5 Tofighbakhsh discloses the method of Claim 1 wherein at least one of the one or more network or application settings provides simultaneous usage of both the cellular network and the WLAN network (paragraphs 0033, 0051; wherein traffic can be split between both networks).
Regarding claim 6 Tofighbakhsh discloses the method of Claim 2 wherein the one or more high-level policies comprise one or more of: (note that the claim only requires one of the options to be met based on the “one or more” clause)
user-specified policies that prioritize different services or applications (paragraph 0030; prioritization scheme);
user-specified preferences for the perceived service delivery performance of one or more applications (paragraphs 0030-0034; application performance);
user specified preferred behavior if a service cap is reached or how to handle other pricing implications (paragraphs 0050, 0053; pricing schemes);
user quality of experience (QoE) preferences (paragraph 0053, QoE);
application-level indicators (paragraphs 0030-0034);
a threshold for using cellular data versus Wi-Fi;
assignment of service priorities;
a policy to select on the basis of traffic cost;
a policy to select or prefer cellular data versus Wi-Fi depending on usage caps, data charging, relative costs; and
a policy for soft selection of a relative desire to use cellular data versus Wi-Fi.
Regarding claim 7 Tofighbakhsh discloses the method of Claim 1 further comprising:
determining one or more of: (note that the claim only requires one of the options to be met based on the “one or more” clause)
low-level network policy, network configuration parameter settings, or services configuration parameter settings based at least on the one or more high-level policies (paragraphs 0022, 0035-0036, 0046-0047, 0051, for example; routing policy (lower layer policy)).
Regarding claim 8 Tofighbakhsh discloses the method of Claim 1 wherein the one or more high-level policies are policies per application, or per class of applications (paragraphs 0022, 0034, 0046, 0078; per application).
Regarding claim 9 Tofighbakhsh discloses the method of Claim 3 wherein performing joint analyses comprises analyzing cellular network data and Wi-Fi network data over a timescale (paragraph 0036; continuously, periodically or temporal condition all constitute a timescale).
Regarding claim 10 Tofighbakhsh discloses the method of Claim 1 wherein the WLAN conditions and cellular conditions comprise diagnostics provided by application or service providers, network providers, broadband operators, cellular operators, interexchange entities, third-parties, network elements, or users (paragraph 0029; network providers performing diagnostics).
Regarding claim 11 Tofighbakhsh discloses the method of Claim 2 wherein the collected WLAN conditions and cellular network conditions comprise configurations of one or more of Wi-Fi networks, broadband networks, cellular data networks, or aggregation of two or more networks (paragraphs 0029; cellular/Wi-Fi information).
Regarding claim 12 Tofighbakhsh discloses the method of Claim 10 wherein diagnostics are of both low Open Systems Interconnection (OSI) layers and high OSI layers (paragraph 0029; from application settings to load which is a physical layer measure).
Regarding claim 13 Tofighbakhsh discloses the method of Claim 1 wherein the one or more high-level policies comprise at least one of: (note that the claim only requires one of the options to be met based on the “one or more” clause)
a target of achieving a quality of experience (QoE) level for one or more applications (paragraph 0053, QoE), minimizing bandwidth usage, minimizing bandwidth availability, ensuring seamless connectivity, or maximizing user utility.
Regarding claim 14 Tofighbakhsh discloses the method of Claim 1 further comprising: directly or indirectly controlling, based on at least the determined network or application settings, one or more of allocation of bandwidth to cellular or Wi-Fi, broadband bandwidth allocation, Wi-Fi associations, channel assignments, priority, OFDMA assignments, Basic Service Set (BSS) colorings, bandwidth allocations, the mapping of WAN VLANs or DSCP markings to LAN priorities or VLANs (paragraphs 0026, 0029, 0044; bandwidth utilization).
Regarding claim 15 Tofighbakhsh discloses the method of Claim 1 wherein assigning flow or packets comprises roaming between networks of the same type or roaming between the WLAN network and the cellular network (paragraphs 0033, 0051; wherein traffic can be split between both networks, or within elements of the same network).
Regarding claim 16 Tofighbakhsh discloses the method of Claim 2 wherein the one or more network policies regulate one or more of: prioritizing voice over other services; supporting voice traffic simultaneously over both Wi-Fi and cellular; rapidly steering between cellular data and Wi-Fi (paragraphs 0087-0088, 0091; steering rules); and minimizing steering events.
Regarding claim 17 Tofighbakhsh discloses a method for management over cellular network data and wireless local area network (WLAN) data for a mobile device, the method comprising:
specifying, by a user, one or more policies of connection control to specify one or more user preferences for one or more applications operating on the mobile device (paragraphs 0022, 0034, 0046, 0078; wherein user preference information for application in the user device are received);
determining one or more network policies, network settings, or application settings based on WLAN conditions for a WLAN coupled to the mobile device, cellular network conditions for a cellular network coupled to the mobile device, and the one or more policies of connection control (paragraphs 0033, 0036-0039, 0048, for example; wherein user preferences and traffic condition information are used to determine policies for data routing for both Wi-Fi and cellular networks);
assigning one or more flows or packets for the mobile device between the cellular network and the WLAN for implementation based at least on the determined one or more network policies, network settings, or application settings (paragraphs 0022, 0035-0036, 0046-0047, 0051, for example; wherein flow routing is assigned to cellular/Wi-Fi according to the policies determined based on application setting, user preferences, etc.); and
determining whether wireless communication services with the assigned one or more flows or packets are satisfactory (paragraphs 0034-0036, for example; wherein network performance is measured to determine connection quality);
in response to the wireless communication services are satisfactory, continuing operation of the mobile device with the determined one or more network policies, network settings, or application settings (paragraphs 0034-0036, wherein the connection remains in the same connection);
in response to the wireless communication services are not satisfactory, re- determining one or more network policies, network settings, or application settings (paragraphs 0034-0036, wherein the connection can be moved to another network).
Regarding claim 18 Tofighbakhsh discloses the method of Claim 18 wherein the determining whether wireless communication services with the assigned one or more flows or packets are satisfactory is based on latency, error rate, or a combination of both (paragraphs 0022, 0075; delay, congestion).
Regarding claim 19 Tofighbakhsh discloses a method for management over cellular network data and wireless local area network (WLAN) data for a mobile device, the method comprising:
establishing a map of Wi-Fi performance and cellular performance data for one or more cellular networks or one or more Wi-Fi networks (paragraphs 0053, 0071, 0076; dashboards comprising models);
determining a current location of the mobile device and identifying a trajectory of the mobile device (paragraphs 0022-0023, 0030, 0046, 0094; location and movement of the device);
determining a handoff, flow or packets re-balance, or partial offload from one network coupled to the mobile device to another network coupled to the mobile device based on the established map, the current location of the mobile device, and the identified trajectory of the mobile device, and one or more policies of connection control specifying one or more user preferences for perceived service delivery performance of one or more applications operating on the mobile device (paragraphs 0026, 0030, 0034-0037; wherein flow allocation is performed based on device movement and policies); and
performing the determined handoff, flow or packets re-balance, or partial offload (paragraphs 0026, 0030, 0034-0037; handover, at least).
Regarding claim 20 Tofighbakhsh discloses the method of Claim 19 wherein the one or more policies are specified by a user of the mobile device, and comprise one or more of: user-specified policies that prioritize different services or applications (paragraph 0030; prioritization scheme); user-specified preferences for the perceived service delivery performance of one or more applications (paragraphs 0030-0034; application performance); user specified preferred behavior if a service cap is reached or how to handle other pricing implications; user quality of experience (QoE) preferences (paragraph 0053, QoE); application-level indicators (paragraphs 0030-0034); a threshold for using cellular data versus Wi-Fi; assignment of service priorities; a policy to select on the basis of traffic cost; a policy to select or prefer cellular data versus Wi-Fi depending on usage caps, data charging, relative costs; and a policy for soft selection of a relative desire to use cellular data versus Wi-Fi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2015/0085650 to Cui et al. - intelligent network selection architecture is provided that enables service provider policy driven dynamic intelligent network selection of a radio technology for user traffic delivery. The network selection is based on radio network conditions, user subscription profile, and device mobility state, including speed and movement pattern.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466




                                                                                                                                                                                                        






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466